Citation Nr: 0028570	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her nephew



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to April 
1943.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in August 1996, by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The veteran, during his lifetime, was service-connected 
for chronic prostatitis with history of bilateral 
epididymitis, rated as 10 percent disabling at the time of 
his death.

2. The death certificate reflects that the veteran died on 
February [redacted], 1996.  The cause of death was listed as 
acute stroke due to or as a consequence of staph aureus 
sepsis.

3. In March 1944, service connection was granted for 
bilateral pyelitis, chronic cystitis and chronic 
prostatitis.  

4. A statement from a private physician dated in February 
1996 indicated that one of the complicating factors to the 
veteran's demise was acute urinary retention and renal 
failure, which was in part related to his chronic kidney 
abnormalities.

5. A statement from a private physician dated in December 
1996 noted that the cause of the veteran's death was an 
acute decompensation from staph sepsis which originated in 
the kidneys.

6. In May 1999, after detailed review of the claims folder, a 
VA physician concluded that he was unable to make a 
connection between the urosepsis and the service-connected 
prostatitis; furthermore, he indicated that there was no 
connection between the urosepsis and the acute stroke 
which was listed as the immediate cause of death.

7. The evidence of record does not show that a disability 
noted during service or a service-connected disability 
caused or contributed to the veteran's death.



CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim to 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, the private physician's statements dated in 
February 1996 and December 1996, which suggest that the 
veteran's death was, in part, due to chronic kidney 
abnormalities, coupled with the findings in service including 
the diagnosis of pyelonephritis, are deemed adequate to 
render her claim plausible.

The appellant has argued through her statements and testimony 
that it is her belief that the veteran's death was related to 
his service-connected genitourinary disability.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The veteran died on February [redacted], 1996.  The death 
certificate reflects that the immediate cause of death was 
acute stroke due to or as a consequence of staph aureus 
sepsis.  No other significant conditions contributing to 
veteran's death were noted.

At the time of his death, the veteran was service-connected 
for chronic prostatitis, rated 10 percent disabling.  
However, in March 1944, service connection was granted for 
pyelitis, cystitis and prostatitis.  Subsequently, on VA 
urological examination in September 1947, pyelonephritis was 
not found and the veteran's service-connected disability was 
changed to reflect the presence of chronic prostatitis with 
posterior urethritis and trigonitis.  On VA examination in 
June 1954, a diagnosis of chronic prostatitis was noted and 
cystitis and pyelonephritis were not found.  Rating action 
dated in June 1954 noted these findings and the lack of 
evidence of cystitis and pyelonephritis and recharacterized 
the appellant's service-connected genitourinary disability as 
chronic prostatitis.  The diagnosis of chronic prostatitis 
was carried forward from 1954 to the veteran's death in 1996.

Private hospitalization reports dated in February 1996 note 
that the veteran was admitted to the hospital after being 
found to be unresponsive at his nursing home.  It was further 
indicated that the veteran had been recently discharged from 
the hospital with diagnoses of syncope and paroxysmal 
ventricular tachycardia, chronic obstructive pulmonary 
disease, history of paroxysmal atrial fibrillation, 
hypertension, renal cell carcinoma, history of TURP, history 
of abdominal aortic aneurysm, and history of peptic ulcer 
disease.  

During the terminal hospitalization, laboratory studies 
revealed urosepsis with acute respiratory failure.  The 
veteran was treated and on February [redacted], 1996, he was 
found to be unresponsive and subsequently pronounced dead. 


In support of her claim, the appellant submitted several 
statements from private physicians regarding the cause of the 
veteran's death.  In February 1996, a private physician 
indicated the following:

[The veteran] was first discharged from 
active military service in 1943 due to a 
history of recurring kidney stones and 
multiple infections.  He later had his 
right kidney removed in 1976 for 
malignant tumor and had a growth removed 
from his left kidney in 1980.  Since that 
time he has had chronic prostate 
abnormalities, previous TURP 
(transurethral resection of the 
prostate), and chronic renal 
insufficiency.

One of the complicating factors to [the 
veteran's] demise was acute urinary 
retention and renal failure, which was in 
part related to his chronic kidney 
abnormalities.  ...

In an addendum to the above statement, the private physician 
further noted that the veteran had urinary sepsis that could 
be related to his chronic prostatitis.

In December 1996, a second physician indicated that the 
veteran's cause of death was an acute decompensation from 
staph sepsis which originated in the kidneys.

In view of the evidence of record and the above opinions, the 
Board remanded this case in March 1998 for an opinion as to 
whether there was a relationship between the veteran's 
service-connected prostatitis and related kidney problems, 
which were encompassed by his service disability as awarded 
in March 1944, and the acute stroke due to staph aureus which 
caused his death.

In May 1999, after thorough review of the veteran's claims 
folder, a VA physician provided the following opinion:

I have reviewed the C-file in detail.  
Based upon the limited information which 
is provided, I am unable to make a 
connection between the indwelling Foley 
catheter, which most likely contributed 
to the Staph aureus urosepsis, and the 
service-connected prostatitis.  Again, 
the medical record provides no 
information regarding the cause of the 
urinary retention.  Urinary retention in 
that age group would most likely be due 
to benign prostatic hypertrophy or 
medications, neither of which would be 
related to the service-connected 
prostatitis.

Similarly, based on the information 
provided, I am unable to make a 
connection between the urosepsis and the 
acute stroke which is listed as the 
immediate cause of death.  [The veteran] 
had evidence of a prior stroke on his 
admission CT scan.  He had a known 
history of peripheral vascular disease 
with abdominal aortic aneurysm repair, 
and he had an echocardiogram the day 
before his death which showed no obvious 
valvular vegetations.  ...


After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.  

While a private physician has indicated that one of the 
complicating factors to the veteran's death was acute urinary 
retention and renal failure which was in part, related to his 
kidney problems, the VA physician, after review of the 
evidence of record including the findings noted within the 
March 1944 rating action, concluded that the veteran's 
urinary retention was most likely due to benign prostatic 
hypertrophy or medications, neither of which would be related 
to the service-connected prostatitis.  Furthermore, although 
the private physician commented in an addendum to his 
original statement that the urinary sepsis could be related 
to his chronic prostatitis, the VA physician indicated that 
he was unable to make a connection between the indwelling 
Foley catheter, which most likely contributed to the staph 
aureus urosepsis and the service-connected prostatitis.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in Bloom v. West, 12 
Vet. App. 185 (1999), found that a private physician's 
opinion to the effect that the respiratory problems which 
contributed to the veteran's death "could" have been 
precipitated by his time in a POW camp, was insufficient to 
constitute the medical nexus evidence required in order to 
well ground the appellant's claim in that case.  The Court 
further noted that by using the term "could," without 
supporting clinical data or other rationale, the physician's 
opinion was simply too speculative in order to provide the 
degree of certainty required for medical nexus evidence.  The 
Board finds the private physician's addendum similarly 
lacking in supporting clinical data or other rationale such 
to provide a degree of certainty required for medical nexus 
evidence.  In addition, there is no other evidence within the 
record that would give it substance and therefore it sits by 
itself, unsupported and unexplained.  Accordingly, this 
opinion is deemed to be purely speculative in nature and not 
such to support entitlement to service connection for the 
cause of the veteran's death.

While a second private physician indicated in December 1996 
that the cause of death was from an acute decompensation from 
staph sepsis which originated in the kidneys, the VA 
physician, with benefit of review of the veteran's entire 
claims folder, including the March 1944 rating action, 
concluded that there was no connection between the veteran's 
service-connected chronic prostatitis and the staph aureus.  
In fact, the VA physician noted that he was requested to 
provide an opinion as to the relationship between the 
veteran's service-connected chronic prostatitis and related 
kidney problems encompassed by the March 1944 rating decision 
and the acute stroke due to staph aureus sepsis which caused 
his death.  The VA physician concluded that, based upon the 
reasoning he provided in his opinion, he did not believe that 
the veteran's death was service-connected.

In weighing this evidence, the Board places greater probative 
value on the VA physician's opinion, which was based upon 
review of the entire claims folder and offered in the context 
of the veteran's medical history as documented therein in 
contrast to the opinion offered by the attending physician 
during his terminal hospitalization.

The Board finds that the evidence of record simply does not 
establish that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  As noted above, it is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown, and the preponderance of the 
evidence is against a finding of such a causal connection.

Accordingly, entitlement to service connection for the cause 
of the veteran's death is not warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

